Citation Nr: 1133304	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastroesophageal disorder, to include hiatal hernia, acid reflux disease, and peptic ulcer disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

Previously, the Veteran and the RO referred to his current disorder as hiatal hernia with acid reflux and an ulcer disorder.  However, the Board has consolidated and recharacterized the issue on appeal as captioned above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current gastroesophageal disorder cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

A gastroesophageal disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Board is taking action favorable to the Veteran by granting the full benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Historically, the Veteran served in the Navy from February 1943 to March 1946 during the World War II.  The Veteran contends that he started having stomach problems in service and continued to experience stomach trouble ever since that time.  He reported that he was seen for ulcers at the VA Medical Centers (VAMC) in Richmond and Salem, VA, as far back as in the 1940's and early 1950's.  The Veteran's service treatment records are silent as to any complaints, treatments, or diagnoses of gastroesophageal disorder.

The record includes an October 1947 decision by a state unemployment commission stating that "[the Veteran] has had good cause in his voluntary separation as the work was not that of a suitable nature as the dust was harmful to his health and the [d]octor advised him he should secure some other type of employment because of the dust and an ulcerated stomach that he has."  

A February 1981 VA treatment record from Salem, VA VAMC noted an assessment of hiatal hernia, however, an upper gastrointestinal study was normal.  June and September 1983 VA treatment reports noted the Veteran's history of hiatal hernia.

Private treatment records dated from January 1999 to December 2000 show the Veteran's complaints of abdominal pain and chronic gastroesophageal reflux disease (GERD).  It was noted that the Veteran underwent a November 1998 upper endoscopy, which revealed a hiatal hernia and gastritis, with evidence of H. Pylori infection for which the Veteran completed a course of antibiotic therapy.

VA outpatient clinic treatment records dated from March 2000 to February 2010 show continuing treatment for reflux symptoms.  The assessment was hiatal hernia on esophagogastroduodenoscopy (EGD) with acid reflux.

Salisbury VAMC treatment records dated from April 2005 to January 2007 show that the Veteran has been treated for GERD.  He reported that he still could not sleep flat on his back due to nocturnal reflux even when he was on the maximum medication doses.  The assessment was severe hiatal hernia with moderately severe GERD.

The Veteran was accorded a VA stomach and esophagus examination in June 2007.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran and his wife alleged that the Veteran's stomach trouble began shortly after his separation from service in 1946.  The Veteran mentioned a history of frequent vomiting during the latter phase of his military service when he was under stressful conditions.  The Veteran's wife stated that the Veteran had stomach trouble the entire time of their marriage and she recalled that the Veteran was under a doctor's care at the time of the marriage, which was within months after his military discharge.  She reported that the Veteran complained of epigastric pain and burning on a continuing basis for years and was treated with antiacids and milk.  The examiner noted the October 1947 state unemployment commission report showing that the Veteran had an ulcerated stomach but stated that the earliest medical record documenting the Veteran's gastroesophageal disorder was in 2000 when he was found to have peptic ulcer disease and chronic reflux.  It was also noted that this had been a continuing problem to the present time.  The Veteran reported epigastric and retrosternal burning especially when he ate "acid foods," chronic reflux, and occasional regurgitation.  The diagnoses were GERD and peptic ulcer disease.  On diagnostic and clinical test, there was no evidence of active ulcer disease at the time of the examination.  The examiner stated that other than the history reported by the Veteran and his wife, there was not sufficient hard evidence to support the Veteran's contention that he had ulcer disease or reflux problems going back to the 1940s.  The examiner concluded that the question of whether the Veteran's ulcer disease was related to military service could not be resolved as it entirely depended on the historical information provided by the Veteran and his wife.  

The Veteran underwent another VA stomach and esophagus examination in April 2011.  The VA examiner stated that the Veteran's claims file was reviewed.  The examiner stated that there was no evidence of treatment of a gastrointestinal disorder since the Veteran's military service until 1998.  The Veteran's wife stated that the Veteran had stomach trouble ever since they were married in March 1946 and that he had been treated at the Salem VAMC from 1948 to 1987.  The Veteran was not on treatment at the time of the examination as his Alzheimer's disease progressed and he was not complaining of reflux symptoms.  The diagnoses were hiatal hernia shown on 1998 and 2000 EGD, with reflux, distal esophagitis, and antral gastritis.  The examiner opined that the Veteran's peptic ulcer disease was "less likely as not" caused by or a result of military service.  In support of the opinion, the examiner stated that there was no record documenting a gastrointestinal disorder prior to 1998 in the claims file and that the only supporting evidence was history reported by the Veteran's wife.  The examiner further stated "[u]nfortunately there is no documentation to support this.  Therefore it is less likely than not that the gastrointestinal disorder [ ] with diagnosis of peptic ulcer disease and GERD had its onset in military service."

After reviewing the evidence of record, the Board finds that the Veteran's current gastroesophageal disorder cannot be reasonably disassociated from his military service.  The medical evidence of record shows current diagnoses of hiatal hernia with GERD and peptic ulcer disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

While no records are available for treatment of a gastrointestinal disorder during his military service or shortly after his military discharge in March 1946, the Veteran and his wife have reported that he continued to experience constant stomach trouble ever since his military service.  He also reported that he sought treatment for his stomach disorder since the 1940's following separation from his military service but the earlier records were found to be no longer available.  Notwithstanding the lack of notation in the Veteran's service treatment records or documentation of treatment shortly following service separation, the Board finds the Veteran and his wife's lay statements as to the onset of his stomach symptoms during military service, as well as the continuity of symptoms after service, are competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board further finds that the Veteran and his wife's reports of chronic stomach symptoms and ongoing treatments are credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

To that effect, the Veteran submitted evidence corroborating his reported stomach symptoms and the resulting treatments shortly after his separation from service.  Specifically, the October 1947 unemployment commission report demonstrate that at that time the Veteran had to change jobs because of his ulcerated stomach condition upon a doctor's advice.  The Board finds it significant that the Veteran was found to have an ulcerated stomach by a doctor shortly after his separation from service.  Thus, continuity of symptomatology of a gastroesophageal disorder is established in this case.

In reaching this conclusion, the Board observes that the June 2007 and April 2011 VA examinations addressed the etiology of the Veteran's gastroesophageal disorder.  However, the June 2007 VA examiner stated that the question of whether the Veteran's ulcer disease was related to military service could not be resolved as it entirely depended on the historical information provided by the Veteran and his wife.  However, examiners must consider the Veteran's statements as competent evidence as to observable symptoms, and these statements must be taken into account when the examiner is providing his opinion.  The VA examiner did not state why the Veteran's historical information as to observable symptoms could not resolve the question of whether the Veteran's ulcer disease was related to his military service.  Accordingly, the Board finds this opinion is of limited probative value.  

Further, the April 2011 VA examiner stated that there was no record documenting a gastrointestinal disorder prior to 1998 in the claims file and that the only supporting evidence was history reported by the Veteran's wife.  Therefore the examiner concluded that the Veteran's gastrointestinal disorder, with diagnosis of peptic ulcer disease and GERD, was not related to military service.  However, the VA examiner failed to consider the October 1947 evidence reflecting the Veteran's treatment for an ulcerated stomach, as well as the Salem VAMC treatment records from the 1980's noting the Veteran's history of hiatal hernia.  Accordingly, the weight of this medical opinion is diminished as the opinion is based on an inaccurate factual premise, or based on an examination of limited scope.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (finding that a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Additionally, the examiner's rationale for this opinion was the lack of documentation of a gastrointestinal disorder in treatment records in service or shortly following the service.  However, as indicated above, the Board has found the Veteran and his wife's reports of continuous treatment for his stomach symptoms since service to be credible.

The Board, having considered the benefit of the doubt doctrine, concludes that the evidence for and the evidence against the Veteran's claim for service connection for a stomach disorder is in relative equipoise.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a gastroesophageal disorder, to include hiatal hernia, acid reflux, and peptic ulcer disorder, is warranted.


ORDER

Service connection for a gastroesophageal disorder, to include hiatal hernia, acid reflux disease, and peptic ulcer disorder, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


